Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/297489 
    
        
            
                                
            
        
    

Parent Data16297489, filed 03/08/2019 Claims Priority from Provisional Application 62739775, filed 10/01/2018

1.	Claims presented for examination: 1-20

Claim Objections
2.	Claims 2-10 and 12-20 are objected to because of the following informalities:  the claim should recited “The” instead of “A”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 1 does/do not fall within at least one of the four categories of patent eligible subject matter because 1 recites a software system which includes a database…, web application program interface… a template tools that utilize….  A system as claimed does not include any hardware to constitute a machine.

	Dependent claims 2-10 do not include any additional hardware to constitute the system is a hardware and/or hardware software system; therefore, claims 2-10 are rejected under the same reason as to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-3, 5-8, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al.  (Pub. No. US 2003/0229522 A1) in view of Dhananjaya (Pub. No. US 2009/0144808 A1).
As to claim 1, Thompson discloses a personalized template-based system, comprising: 
a database that includes a user table, the user table assigning a weight to a user, the weight indicating whether the user is a client, an agent or an agency (the users may be benefit/broker consultant which, generally as used herein, is preferably representative of a 
Web application program interface (API) (personalization API) (paragraph 0287) that includes: 
a login application implementation that upon login by a user returns a token to the user that identifies the user (they can extend the user of that portal to their customer by simply assigning them a role in authentication (user/password)…) (paragraph 0289), and an API implementation block used to obtain information from the database (there is also an HTTP-Servlet Query broker interface to import, export, and synchronization APIs for working with third-party HTML forms or for extracting data from third-party web pages) (paragraph 0298); and 
Template tools that utilize the token when the user obtains the information from the database, the template tools, including: 
A connect template that allows the user to communicate with other users (embedded instant (the system then releases the RFP with notification of perspective benefit providers.  The system then release the RFP with notification (e.g., an e-mail notification) to one or more selected benefit providers and logs and tracks the RFP and the benefit provider  response) (paragraph 0190), and 
An act template that provides forms through which the user can perform actions (for example, employees may be allowed to view and/or perform authorized benefit program management functions such as described in the table herein) (paragraph 0049).
Thompson do not disclose a learn template that the user uses to access learning information from the database, the learning information being available from the interface to the user depending upon the weight assigned to the user. 

Therefore, it would have been obvious to one skill in the art before the effective filing date of the instant application to modify teaching of Thompson to include the portal providing learning template to allowed access to the data in the database based on the user privileges assigned to the user as disclosed by Dhananjaya in order to provide web learning service provider.

As to claim 1, Thompson discloses a personalized template-based system as in claim 1, wherein the weight assigned to the user depends on a subscription level of the user agency (the users may be benefit/broker consultant which, generally as used herein, is preferably representative of a benefit/consultant and/or consultant firm (including employees thereof) that may have access to perform one or more of the functions as described in a table provided therein…) (paragraph 0047) (the citations implied users are clients, agent or agency with different role and access privileges with weights).

As to claim 3, Thompson discloses personalized template-based system as in claim 1, wherein the forms provided to the user depend on the weight assigned to the user agency (the users may be benefit/broker consultant which, generally as used herein, is preferably representative of a benefit/consultant and/or consultant firm (including employees thereof) that 

As to claim 5, Thompson discloses a personalized template-based system as in claim 1, wherein within the user table, a different weight is assigned to the user depending on whether a subscription level for the user indicates the user is a client that is a basic user or a premium user (the users may be benefit/broker consultant which, generally as used herein, is preferably representative of a benefit/consultant and/or consultant firm (including employees thereof) that may have access to perform one or more of the functions as described in a table provided therein…) (paragraph 0047) (the citations implied users are clients, agent or agency with different role and access privileges with weights).

As to claim 6, Thompson discloses a personalized template-based system as in claim 1, wherein within the user table, a different weight is assigned to the user depending on whether a subscription level for the user indicates the user is a basic agent or a premium agent (the users may be benefit/broker consultant which, generally as used herein, is preferably representative of a benefit/consultant and/or consultant firm (including employees thereof) that may have access to perform one or more of the functions as described in a table provided therein…) (paragraph 0047) (the citations implied users are clients, agent or agency with different role and access privileges with weights).

As to claim 7, Thompson discloses a personalized template-based system as in claim 1, wherein within the user table, a different weight is assigned to the user depending on whether a subscription level for the user indicates the user is a basic agency or a premium agency (the users may be benefit/broker consultant which, generally as used herein, is preferably 

As to claim 8, Thompson discloses a personalized template-based system as in claim 1 excepting for wherein the template tools allows the user to send a referral invitation to a potential user.  However, Dhananjaya discloses wherein the template tools allows the user to send a referral invitation to a potential user (using metadata to invite similar profile users to the learning space and metadata of the authorized users) (paragraph 0032) (this included a concept of using the metadata to invite similar profile user).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify Thompson to include the concept of using metadata information to invite user with similar profile as disclosed by Dhananjaya in order to recommend other users.

As to claim 10, discloses a personalized template-based system as in claim 1, wherein the database additionally includes transaction ledger that records transactions by the user (ledger) (paragraph 0064).

Claim 11 is rejected under the same reason as to claim 1, Thompson discloses a computer implemented method (methods) (paragraph 0002).

Claim 13 is rejected under the same reason as to claim 3.

Claim 15 is rejected under the same reason as to claim 5.



Claim 17 is rejected under the same reason as to claim 7.

Claim 18 is rejected under the same reason as to claim 8.

Claim 20 is rejected under the same reason as to claim 10.

5.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al.  (Pub. No. US 2003/0229522 A1) in view of Dhananjaya (Pub. No. US 2009/0144808 A1) in view of Ruggiero et al.  (Pub. Patent No. 8,103,677 B1).
As to claim 4, Thompson and Dhananjaya disclose personalized template-based system as in claim 1 excepting for wherein connection paths to the other users depend on the weight assigned to the user.  However, Ruggiero discloses wherein connection paths to the other users depend on the weight assigned to the user (depending on the security privilege of the user, traversal of certain relations by the return path method may or may not be allowed by the object management) (col. 5, lines 58-62).  This suggests reversal path is based on the user security as same as connection paths to other users depend on the weight assign to user.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify Thompson and Dhananjaya to include reversal path is based on the user security as same as connection paths to other users depend on the weight assign to user ad disclosed by Ruggiero in order to similar user or agent.
Claim 14 is rejected under the same reason as to claim 4.

s 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al.  (Pub. No. US 2003/0229522 A1) in view of Dhananjaya (Pub. No. US 2009/0144808 A1) and further in view of Zadeh et al.  (Pub. No. US 2013/0145288 A1).
As to claim 9, Both Thompson and Dhananjaya disclose a personalized template-based system as in claim 8 excepting for wherein the database additionally includes an interaction information table that records information about the user, the potential user and the referral invitation.  However, Zadeh discloses wherein the database additionally includes an interaction information table that records information about the user, the potential user and the referral invitation (if the user requests to designate the selected nearby potential match as a friend 282, such request is recorded and sent to the selected nearby potential match 288, and the method continues at step 282.  If the nearby potential match accepts the request 290, the two users are recorded as friends 292, and otherwise 290, the two users are not recorded as friend 294) (Paragraph 0108).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to modify Thompson and Dhananjaya to include recording two users are friends per request invitation as disclosed by Zadeh in order to provide the information for later access. 

Claim 19 is rejected under the same reason as to claim 9.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154